Citation Nr: 9926939	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
February 1971, and from August 1980 to November 1981.  

The present case arises from a March 1994 decision that 
denied an increased rating for the veteran's hypertension.  
In April 1994, the veteran expressed his disagreement with 
that decision, and a statement of the case was issued later 
that month.  Also in April 1994, the veteran submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals), perfecting his 
appeal in this regard, and, on the same day the VA Form 9 was 
received, the veteran testified at a hearing conducted at the 
RO.  Thereafter, supplemental statements of the case were 
issued in July 1994, April 1995, and January 1999, after 
which the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  


REMAND

A review of the record reflects that, in his April 1994 
substantive appeal, the veteran indicated a specific desire 
to appear personally before a Member of the Board, at a local 
VA office.  Although the veteran subsequently provided 
testimony before a hearing officer at the regional office 
(RO), there is no evidence in the claims file reflecting a 
desire by the veteran to withdraw his request to appear at a 
hearing conducted by a Member of the Board.

In June 1999, the Board wrote to the veteran, with a copy of 
the letter to the veteran's representative, seeking 
verification that the veteran still desired to appear before 
a Board Member.  That letter was returned to the Board by the 
U.S. Postal Service, as undeliverable.  Thereafter, a more 
current address for the veteran was obtained and, in July 
1999, a second letter was sent to the veteran, with a copy to 
his representative, again seeking verification that the 
veteran still desired to appear before a Board Member.  The 
letter also advised that, in the event no response was 
received within 30 days, it would be assumed the veteran 
wanted a hearing before a Board Member at the RO, and 
arrangements would be made to accomplish that.  No response 
was received from either the veteran or his representative 
within the ensuing 30 days.

Under the circumstances described above, this case is 
remanded for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO as soon as practicable.  

No action is required of the veteran until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


